UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/A CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. ADVANTAGE FUNDS, INC. - DREYFUS GLOBAL REAL RETURN FUND FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Real Return Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May LoseValue Contents T H E F U N D 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 UnderstandingYour Fund’s Expenses 8 ComparingYour Fund’s Expenses With Those of Other Funds 9 Statement of Investments 17 Statement of Options Written 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Important Tax Information 44 Proxy Results 45 Board Members Information 47 Officers of the Fund F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Global Real Return Fund The Fund AL E T T E R F R O M T H E C H A I R M A N A N D C E O Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Real Return Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 D I S C U S S I O N O FF U N D P E R F O R M A N C E For the period of November 1, 2011, through October 31, 2012, as provided by Suzanne Hutchins (Lead) and James Harries, Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ending October 31, 2012, Dreyfus Global Real Return Fund’s Class A shares produced a total return of 5.16%,Class C shares returned 4.39% and Class I shares returned 5.45%. 1 In comparison, the fund’s performance baseline benchmark, the U.S. $ 1-Month London Interbank Offered Rate (LIBOR), and its broad-based securities market index, the Citibank 30-Day Treasury Bill Index, produced total returns of 0.25% and 0.04%, respectively, for the same period. An improving macroeconomic outlook helped to support global stock and bond prices over the reporting period.The fund produced higher returns than its performance baseline benchmark, primarily due to favorable results from equities and corporate bonds. The Fund’s Investment Approach The fund seeks total return (consisting of capital appreciation and income).To pursue its goal, the fund uses an actively-managed multi-asset strategy to produce absolute or real returns with less volatility than major equity markets over a complete market cycle, typically a period of five years.The fund is not managed relative to an index, but rather seeks to provide an absolute return, with emphasis on capital preservation.The fund is unconstrained in its approach and invests in a core of return-seeking assets, including global equities, bonds and cash. In addition to this “core”, the fund invests, generally to a lesser extent, in other asset classes, including real estate, commodities, currencies and non-traditional asset classes and strategies, in order, along with derivatives, to help protect the fund from volatility and to help it to meet the investment objective. To allocate the fund’s assets, we combine a top-down approach emphasizing economic trends and current investment themes on a global basis, with bottom-up security selection based on fundamental research. In choosing investments, we consider economic trends as emphasized by our global investment themes, security valuations and fundamentals.Within markets and sectors, we seek attractively priced companies possessing sustainable competitive advantages, and we may invest in such companies anywhere across their capital structures. Identifying the right security characteristics for the prevailing investment environment is key to our approach, which currently emphasizes income generation. T h eF u n d 3 D I S C U S S I O N O F F U N D P E R F O R M A N C E (continued) Markets Driven by Macroeconomic Headlines The reporting period began in the aftermath of major declines among stock markets and the prices of higher yielding bonds throughout the world. Fortunately, by the start of 2012, many financial markets were rallying amid encouraging macroeconomic developments, including U.S. employment gains, efforts to forestall a more severe banking crisis in Europe, and less restrictive monetary and fiscal policies in China. Consequently, investors became more comfortable with riskier investments. While they returned to a risk-averse posture during the spring when U.S. employment gains moderated and austerity programs in Europe encountered resistance, more encouraging economic data over the summer enabled global stocks and bonds to end the reporting period with respectable returns. U.S. markets generally fared better than other regions of the world. Riskier Assets Buoyed Fund Performance The fund produced a positive absolute return over the reporting period.The bulk of the fund’s returns were derived from stocks and high yield bonds. Long-dated U.S.Treasury inflation-linked securities also contributed positively to total returns. However, the fund’s commodities-oriented investments generally lagged market averages. In the fund’s equity portfolio, results from the health care sector were bolstered by pharmaceutical developers Merck & Co., Roche Holding, Sanofi and Abbott Laboratories.We increased the fund’s exposure to utilities in anticipation of inflationary pressures, resulting in strong returns fromWisconsin Energy and SevernTrent.An emphasis on tobacco producers Reynolds American, British American Tobacco and Japan Tobacco also boosted results. Strength in these areas was partly offset by weakness among oil and gas producers Japan’s Inpex , Petroleo Brasileiro, ADR, Cl. A and France’s Total, as global energy demand slackened. Gold miners Newcrest Mining and Barrick Gold lost value as the prices of precious metals moderated. Among bonds, high yield corporate securities provided robust returns with relatively little volatility, while falling interest rates boosted the value of sovereign bonds in Norway,Australia and New Zealand. We employed put options and other derivatives instruments to mitigate the impact of equity market volatility upon the fund, and we sold call options on certain stock indices to reduce the costs of our hedging strategy.We also used forward contracts to protect the fund from adverse currency fluctuations. 4 Maintaining a Cautious Investment Posture As of the reporting period’s end, we expect heightened market volatility to persist amid uncertainty regarding Europe’s financial crisis and fiscal pressures in the United States.Therefore, we have maintained the fund’s emphasis on markets that we see as relatively healthy from a fiscal perspective, such as Germany and some of the emerging markets. Despite prevailing headwinds, we have continued to identify opportunities for attractive returns in global stock and bond markets, while limiting the fund’s exposure to various risks. November 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with such companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Because the fund seeks to provide exposure to alternative or non-traditional asset categories or investment strategies, the fund’s performance will be linked to the performance of these highly volatile asset categories and strategies. Accordingly, investors should consider purchasing shares of the fund only as part of an overall diversified portfolio and should be willing to assume the risks of potentially significant fluctuations in the value of fund shares.The fund may, but is not required to, use derivative instruments, such as options, futures and options on futures, forward contracts and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2014, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. 3 SOURCE: BLOOMBERG – London Interbank Offered Rate (LIBOR).The rate of interest at which banks borrow funds, in marketable size from other banks in the London interbank market. LIBOR is the most widely used benchmark or reference rate for short term interest rates, and is an international rate.The London Interbank Offered Rate is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA).The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association, the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix. Eurodollar Libor is calculated on an ACT/360 day count basis and settlement is for two days hence. T h e F u n d 5 F U N D P E R F O R M A N C E † Source: Bloomberg L.P. Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Global Real Return Fund on 5/12/10 (inception date) to a $10,000 investment made in the Citibank 30-Day Treasury Bill Index and the U.S. $1-Month London Interbank Offered Rate (LIBOR) Index on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Citibank 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days.The LIBOR is the rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market.The LIBOR is the most widely used benchmark or reference rate for short term interest rates, and is an international rate.The LIBOR is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA).The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association; the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix. Eurodollar LIBOR is calculated on an ACT/360 day count basis and settlement is for two days hence. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 5/12/10 –0.86 % % without sales charge 5/12/10 % % Class C shares with applicable redemption charge † 5/12/10 % % without redemption 5/12/10 % % Class I shares 5/12/10 % % U.S. $1-Month London Interbank Offered Rate (LIBOR) Index 4/30/10 % % †† Citibank 30-Day Treasury Bill Index 4/30/10 % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 4/30/10 is used as the beginning value on 5/12/10. T h e F u n d 7 U N D E R S TA N D I N G YO U R F U N D ’ SE X P E N S E S ( U n a u d i t e d ) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Return Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 7.68 $ 11.50 $ 6.40 Ending value (after expenses) $ 1,036.90 $ 1,033.50 $ 1,038.30 C O M P A R I N G Y O U R F U N D ’ S E X P E N S E S W I T H T H O S E O FO T H E R F U N D S ( U n a u d i t e d ) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 7.61 $ 11.39 $ 6.34 Ending value (after expenses) $ 1,017.60 $ 1,013.83 $ 1,018.85 † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I,multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 S TAT E M E N T O F I N V E S T M E N T S O c t o b e r 3 1 , 2 0 1 2 Coupon Maturity Principal Bonds and Notes—28.2% Rate (%) Date Amount ($) a Value ($) Australia—5.6% Australian Goverment, Sr. Unscd. Bonds, Ser. 136 AUD 4.75 4/21/27 840,000 1,003,751 Australian Goverment, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 1,660,000 2,086,285 Queensland Treasury Gov. Gtd. Notes, Ser. 24 AUD 5.75 7/22/24 536,000 628,699 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 150,000 b 204,142 Croatia—.2% Agrokor, Gtd. Notes EUR 9.13 2/1/20 130,000 El Salvador—.2% Telemovil Finance, Gtd. Notes 8.00 10/1/17 100,000 Germany—.8% Conti-Gummi Finance, Sr. Scd. Notes EUR 7.50 9/15/17 150,000 209,100 HeidelbergCement Finance, Gtd. Bonds EUR 7.50 4/3/20 125,000 185,235 Unitymedia Hessen, Sr. Scd. Notes EUR 8.13 12/1/17 100,000 140,145 Ireland—.5% Ardagh Glass Finance, Gtd. Bonds EUR 7.13 6/15/17 150,000 196,852 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 7.25 11/15/17 100,000 139,011 Italy—.5% Lottomatica Group, Jr. Sub. Bonds EUR 8.25 3/31/66 150,000 b 194,907 Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 150,000 189,561 Luxembourg—.2% Aguila 3, Sr. Scd. Notes 7.88 1/31/18 150,000 T h e F u n d 9 S TAT E M E N T O F I N V E S T M E N T S (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Mexico—.2% Satmex Escrow, Sr. Scd. Notes 9.50 5/15/17 126,000 Netherlands—.6% OI European Group, Gtd. Notes EUR 6.75 9/15/20 100,000 144,844 UPC Holding, Scd. Notes EUR 8.38 8/15/20 100,000 141,830 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 100,000 142,738 New Zealand—1.9% New Zealand Government, Sr. Unscd. Bonds, Ser. 423 NZD 5.50 4/15/23 505,000 487,911 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 NZD 6.00 5/15/21 830,000 819,061 Norway—3.7% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 1,045,000 210,664 Norwegian Government, Bonds, Ser 473 NOK 4.50 5/22/19 11,705,000 2,408,217 South Africa—.3% Edcon Proprietary, Scd. Notes EUR 3.50 6/15/14 150,000 b Sweden—.5% Eileme 2, Sr. Scd. Notes EUR 11.75 1/31/20 110,000 160,540 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 9.25 9/29/18 1,000,000 163,955 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Switzerland—.4% Matterhorn Mobile, Sr. Scd. Notes CHF 6.75 5/15/19 150,000 171,132 Sunrise Communications International, Sr. Scd. Notes EUR 7.00 12/31/17 100,000 139,659 United Kingdom—3.5% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8 GBP 3.67 7/30/24 50,000 c 141,437 Boparan Finance, Gtd. Notes GBP 9.88 4/30/18 100,000 177,514 Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 110,000 190,828 Co-Operative Bank, Sub. Notes GBP 5.63 11/16/21 100,000 b 140,074 Dwr Cymru Financing, Asset Backed Bonds GBP 1.86 3/31/48 150,000 c 276,254 Ineos Finance, Sr. Scd. Notes EUR 7.25 2/15/19 100,000 b 132,531 ISS, Sr. Scd. Notes EUR 11.00 6/15/14 100,000 134,896 Jaguar Land Rover, Gtd. Bonds 8.13 5/15/21 150,000 162,375 John Lewis, Sr. Unscd. Bonds GBP 8.38 4/8/19 75,000 158,452 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 150,000 181,298 LBG Capital No.1, Gtd. Bonds, Ser. 8 GBP 7.87 8/25/20 70,000 113,359 National Grid Electricity Transmission, Sr. Unscd. Bonds GBP 2.98 7/8/18 32,000 c 85,217 T h e F u n d 11 S TAT E M E N T O F I N V E S T M E N T S (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) National Grid Gas, Gtd. Bonds GBP 4.19 12/14/22 19,000 c 61,160 Priory Group No. 3 Sr. Scd. Notes GBP 7.00 2/15/18 100,000 172,269 Prudential, Jr. Sub. Notes 11.75 12/29/49 181,000 b 209,055 TESCO, Sr. Unscd. Notes GBP 4.00 9/8/16 60,000 c 159,785 United States—9.1% Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 150,000 200,254 CEDC Finance Corp International, Sr. Scd. Notes 9.13 12/1/16 100,000 66,000 Chesapeake Energy, Gtd. Notes 6.78 3/15/19 170,000 170,638 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 150,000 160,430 EXCO Resources, Gtd. Notes 7.50 9/15/18 185,000 174,825 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 50,000 50,188 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 186,000 204,832 Sable International Finance, Sr. Scd. Notes 7.75 2/15/15 100,000 107,000 U.S. Treasury Inflation Protected Securities, Bonds 2.50 1/15/29 1,668,588 d 2,415,411 U.S. Treasury Notes 0.50 11/30/12 2,868,000 2,869,233 Total Bonds and Notes (cost $18,866,734) 12 Common Stocks—55.3% Shares Value ($) Australia—3.1% Newcrest Mining 53,342 1,463,480 Telstra 175,900 755,939 Brazil—.8% Petroleo Brasileiro, ADR, Cl. A 28,632 Canada—3.5% Barrick Gold 31,188 1,263,114 Yamana Gold 60,262 1,217,006 Denmark—1.2% TDC 119,240 France—3.5% Sanofi 11,768 1,034,459 Total 28,544 1,436,227 Germany—3.6% Bayer 21,095 1,837,118 Deutsche Telekom 60,760 693,741 Japan—1.9% Asahi Group Holdings 24,800 565,091 Japan Tobacco 29,000 801,378 Luxembourg—.9% Millicom International Cellular, SDR 7,365 Netherlands—1.7% Koninklijke KPN 77,107 486,816 Reed Elsevier 50,952 684,516 T h e F u n d 13 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Norway—.8% Statoil 21,823 Peru—.1% Cia de Minas Buenaventura, ADR 1,421 Poland—.9% Telekomunikacja Polska 163,594 South Africa—.9% MTN Group 35,496 Sweden—.8% TeliaSonera 92,060 Switzerland—4.8% Novartis 21,902 1,318,165 Roche Holding 6,606 1,270,412 Syngenta 1,990 777,367 United Kingdom—11.1% BAE Systems 121,007 609,653 British American Tobacco 10,991 544,433 Cable & Wireless Communications 340,117 205,771 Centrica 245,227 1,282,587 GlaxoSmithKline 84,652 1,894,073 Severn Trent 31,112 806,330 SSE 45,275 1,057,953 Vodafone Group 174,236 473,078 WM Morrison Supermarkets 216,460 935,815 United States—15.7% Abbott Laboratories 14,843 972,513 Accenture, Cl. A 12,309 829,750 Annaly Capital Management 39,454 e 636,788 Medtronic 15,691 652,432 Merck & Co. 21,004 958,413 Newmont Mining 8,385 457,402 PDL BioPharma 25,472 189,766 14 Common Stocks (continued) Shares Value ($) United States (continued) PowerShares DB Gold Fund 43,449 f 2,570,877 Reynolds American 34,531 1,437,871 Sprint Nextel 79,639 f 441,200 Sysco 32,320 1,004,182 Wisconsin Energy 22,708 873,577 Total Common Stocks (cost $36,811,648) Number of Options Purchased—.2% Contracts Value ($) Call Options—.1% CBOE Volatility Index Futures, January 2013 @ $26 129 f 20,640 CBOE Volatility Index Futures, January 2013 @ $25 163 f 29,340 Put Options—.1% CBOE Volatility Index Futures, December 2012 @ $18 163 f 24,450 CBOE Volatility Index Futures, December 2012 @ $19 129 f 27,090 FTSE 100 Index Futures, December 2012 @ GBP 5,650 42 f 55,234 Total Options Purchased (cost $167,919) Principal Short-Term Investments—6.3% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 11/8/12 755,000 754,992 0.08%, 4/4/13 3,677,000 3,674,919 Total Short-Term Investments (cost $4,429,835) T h e F u n d 15 S TAT E M E N T O FI N V E S T M E N T S (continued) Other Investments—12.3% Shares Value ($) Registered Investment Companies: Dreyfus Institutional Preferred Plus Money Market Fund 8,470,000 g 8,470,000 NB Global Floating Rate Income Fund 243,862 242,643 Total Other Investments (cost $8,706,171) Total Investments (cost $68,982,307) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts SDR—Swedish Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar CHF—Swiss Franc EUR—Euro GBP—British Pound NOK—Norwegian Krone NZD—New Zealand Dollar SEK—Swedish Krona b Variable rate security—interest rate subject to periodic change. c Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. d Principal amount for accrual purposes is periodically adjusted based on changes in the U.S. Consumer Price Index. e Investment in real estate investment trust. f Non-income producing security. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Short-Term/ Energy 3.6 Money Market Investments 18.3 Exchange-Traded Funds 3.6 Corporate Bonds 15.5 Information Technology 1.2 Health Care 14.4 Consumer Discretionary 1.0 Telecommunication Services 9.1 Financial .9 Consumer Staples 7.5 Industrial .9 U.S. Government Securities 7.5 Mutual Fund : Foreign .3 Materials 7.4 Options Purchased .2 Utilities 5.7 Foreign/Governmental 5.2 † Based on net assets. See notes to financial statements. 16 S TAT E M E N T O F O P T I O N S W R I T T E N O c t o b e r 3 1 , 2 0 1 2 Number of Contracts Value ($) Call Options: FTSE 100 Index Futures, December 2012 @ GBP 6,050 106 a (31,646 ) FTSE 100 Index Futures, January 2013 @ GBP 6,150 42 a (11,861 ) Put Options: FTSE 100 Index Futures, December 2012 @ GBP 5,350 42 a (20,332 ) (premiums received $232,150) ) GBP—British Pound a Non-income producing security. See notes to financial statements. T h e F u n d 17 S TAT E M E N T O F A S S E T S
